                  IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

COLUMBIA GAS TRANSMISSION, LLC,

                     Plaintiff,

v.                                                 CIVIL ACTION NO. 1:18CV9
                                                        (Judge Keeley)
84.53 ACRES OF LAND, MORE OR LESS, IN
CALHOUN, MARSHALL, RITCHIE, TYLER, AND
WETZEL COUNTIES, WEST VIRGINIA, ET AL.,

                     Defendants.

           MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
         UNOPPOSED MOTION FOR SUMMARY JUDGMENT [DKT. NO. 1559]

     In    this      condemnation   case,    the   plaintiff,    Columbia   Gas

Transmission,        LLC   (“Columbia”),    previously   obtained     immediate

access    to   and    possession    of   certain   temporary    and   permanent

easements it sought to condemn to construct a natural gas pipeline

(Dkt. No. 308). Now, Columbia moves for summary judgment on the

amount of just compensation due for the portions of this property

owned     by   the     remaining    defendants,     Sandra     Mays   Eggleston

(“Eggleston”), Mary Curtis (“Curtis”), and Gary David Clinton

(“Clinton”) (collectively, “the remaining defendants”) (Dkt. No.

1559). For the reasons that follow, the Court GRANTS the unopposed

motion (Dkt. No. 1559).

                                  I. BACKGROUND1

     On December 29, 2017, FERC granted a Certificate of Public


1
  As it must, the Court recites the facts in the light most
favorable to the non-moving parties. See Providence Square Assocs.,
L.L.C. v. G.D.F., Inc., 211 F.3d 846, 850 (4th Cir. 2000).
COMUMBIA V. 84.52 ACRES, ET AL.                                    1:18CV9

          MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
        UNOPPOSED MOTION FOR SUMMARY JUDGMENT [DKT. NO. 1559]

Convenience and Necessity to Columbia authorizing construction of

170.9   miles   of   natural   gas   pipeline   in   West   Virginia   (“the

Project”) (Dkt. No. 1-1 at 2).2 The Project also includes the

construction or modification of several compressor stations, a

regulating station, and tie-in sites. Id. at 3-5. The Certificate

is subject to various environmental conditions, including those

that must be fulfilled before and during construction of Columbia’s

pipeline. Id. at app. C.

     Columbia had to obtain easements along the Project in order to

construct its pipeline, and under the appropriate circumstances the

NGA grants it the authority to do so by eminent domain. On January

12, 2018, Columbia sought to exercise that authority over certain

property located in the Northern District of West Virginia, which

it was unable to acquire by agreement, by filing a complaint

pursuant to the NGA and Fed. R. Civ. P. 71.1 (Dkt. No. 1). As

required by Rule 71.1(c)(2), Columbia included descriptions of the

property, as well as the interests to be taken (Dkt. Nos. 1 at 44-

68; 1-2).

     On January 16, 2018, Columbia moved for partial summary

judgment on its right to condemn the subject property, as well as


2
  Citations to the FERC Certificate reference pagination of the
FERC Certificate itself rather than CM/ECF pagination.
                                2
COMUMBIA V. 84.52 ACRES, ET AL.                                    1:18CV9

        MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
      UNOPPOSED MOTION FOR SUMMARY JUDGMENT [DKT. NO. 1559]

a preliminary injunction allowing it to immediately possess the

property (Dkt. No. 6). On February 16, 2018, the Court conducted an

evidentiary hearing, and on February 21, 2018, the Court granted

Columbia’s motion for order of condemnation and for preliminary

injunction, authorizing Columbia to condemn and obtain immediate

access to and possession of the subject property (Dkt. No. 308).

     On June 10, 2019, Columbia moved for summary judgment on just

compensation owed to the remaining defendants (Dkt. Nos. 1559,

1560). Despite being served a Roseboro Notice (Dkt. Nos. 1565,

1566), the remaining defendants have not responded to Columbia’s

motion. Accordingly, Columbia’s motion is ripe for disposition.3

                      II. STANDARD OF REVIEW

     Summary   judgment   is   appropriate   only   “if   the   pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled


3

 Although Columbia’s motion for summary judgment is unopposed, the
Court is nevertheless required to thoroughly analyze the motion.
Robinson v. Wix Filtration Corp., 599 F.3d 403, 409 n.8 (4th Cir.
2010) (“[I]n considering a motion for summary judgment, the
district court ‘must review the motion, even if unopposed, and
determine from what it has before it whether the moving party is
entitled to summary judgment as a matter of law.’” (emphasis in
original) (quoting Custer v. Pan Am. Life Ins. Co., 12 F.3d 410,
416 (4th Cir. 1993))).
                                 3
COLUMBIA V. 84.53 ACRES, ET AL.                                           1:18CV9

           MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
         UNOPPOSED MOTION FOR SUMMARY JUDGMENT [DKT. NO. 1559]

to judgment as a matter of law.” Fed. R. Civ. P. 56(c). When ruling

on a motion for summary judgment, the Court reviews all the

evidence “in the light most favorable” to the nonmoving party.

Providence Square, 211 F.3d at 850. The Court must avoid weighing

the evidence or determining its truth and limit its inquiry solely

to a determination of whether genuine issues of triable fact exist.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

        The moving party bears the initial burden of informing the

Court    of   the    basis   for    the   motion    and   of   establishing     the

nonexistence of genuine issues of fact. Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). Once the moving party has made the

necessary showing, the non-moving party “must set forth specific

facts showing that there is a genuine issue for trial.” Anderson,

477 U.S. at 256 (internal quotation marks and citation omitted).

The “mere existence of a scintilla of evidence” favoring the non-

moving party will not prevent the entry of summary judgment; the

evidence      must   be   such     that   a    rational   trier   of   fact   could

reasonably find for the nonmoving party. Id. at 248–52.

                                 III. DISCUSSION

        The question at issue is the amount of just compensation due

to the remaining defendants for their interests in the outstanding

tracts, Tract Nos. 4 (WV-MA-0165.000) and 20 (WV-TY-0008.000) (Dkt.
                                           4
COLUMBIA V. 84.53 ACRES, ET AL.                                1:18CV9

        MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
      UNOPPOSED MOTION FOR SUMMARY JUDGMENT [DKT. NO. 1559]

No. 1560 at 1-6). Eggleston owns a 0.9259% interest in Tract No. 4,

Curtis owns a 0.2778% interest in Tract No. 4, and Clinton owns a

0.9259% interest in Tract No. 20. Id. at 5-6.

     “‘Just compensation’ is that amount of money necessary to put

a landowner in as good a pecuniary position, but no better, as if

his property had not been taken.” United States v. 69.1 Acres of

Land, More or Less, Situated in Platt Springs Twp., Cty. of

Lexington, State of S.C., 942 F.2d 290, 292 (4th Cir. 1991). “[I]t

is well settled that in the event of a ‘partial taking’ – i.e., a

case in which the [condemnor] has taken one part of a larger tract,

leaving the remainder to the landowner – the measure of just

compensation is the difference between the fair and reasonable

market value of the land immediately before the taking and the fair

and reasonable market value of the portion that remains after the

taking.” United States v. Banisadr Bldg. Joint Venture, 65 F.3d

374, 378 (4th Cir. 1995). When a taking is temporary in nature,

because it involves a temporary work space, “the value of the

taking is what rental the marketplace would have yielded for the

property taken.” Banisadr Bldg. Joint Venture, 65 F.3d at 378.

     Generally, “the property owners bear the burden of proving the

fair market value at trial.” Hardy Storage Co., LLC v. Prop.

Interests   Necessary   to   Conduct   Gas   Storage   Operations,   No.

                                   5
COLUMBIA V. 84.53 ACRES, ET AL.                                 1:18CV9

        MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
      UNOPPOSED MOTION FOR SUMMARY JUDGMENT [DKT. NO. 1559]

2:07-cv-5, 2009 WL 689054, at *3 (N.D. W. Va. Mar. 9, 2009) (citing

United States ex rel. and for Use of Tenn. Valley Auth. v.

Powelson, 319 U.S. 273–74 (1943)). However,

            [i]f the condemnor is the only party to admit
            evidence to the Court of the value of the real
            property taken, the Court may use that
            evidence to determine the just compensation of
            the property and enter default judgment
            against defendant landowners and award the
            defendants   their   just    compensation   as
            determined by the condemnor.

Atl. Coast Pipeline, LLC v. 1.52 Acres, No. 3:17-cv-814, 2019 WL

148402, at *7 (E.D. Va. Jan. 9, 2019). So too here. Because the

remaining defendants have not appeared, answered, or otherwise

defended this case, the Court may consider Columbia’s undisputed

evidence in order to determine just compensation. Id.

A.   Tract No. 4 (WV-MA-0165.000)

     According to Columbia’s expert and certified appraiser, Corey

Sell (“Sell”), Tract No. 4 is comprised of 53.85 total acres of

vacant land (Dkt. No. 1560-3 at 2). This tract is encumbered by a

50-foot-wide permanent pipeline easement totaling 1.91 acres, a

temporary    workspace   easement   totaling   2.82   acres,   and   two

additional temporary workspace easements totaling 0.19 acres. Id.

As of the date of the taking, January 12, 2018, Sell determined

that the permanent pipeline easement diminished the value of Tract

                                    6
COLUMBIA V. 84.53 ACRES, ET AL.                            1:18CV9

        MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
      UNOPPOSED MOTION FOR SUMMARY JUDGMENT [DKT. NO. 1559]

No. 4 by $1,576.00, and the total rental value of the temporary

easements was $662.00, for a total of $2,238.00. Id. at 3. Because

Eggleston owns only a 0.9259% interest in Tract No. 4, she is

entitled to 0.9259% of $2,238.00, or $20.72 (0.009259 X $2,238.00

= $20.72). Similarly, because Curtis owns only a 0.2778% interest

in Tract No. 4 she is entitled to 0.2778% of $2,238.00, or $6.22

(0.002778 X $2,238.00 = $6.22).

B.   Tract No. 20 (WV-TY-0008.000)

     According to Sell, Tract No. 20 is comprised of 93.00 total

acres of vacant land (Dkt. No. 1560-3 at 3). This tract is

encumbered by a 50-foot-wide permanent pipeline easement totaling

1.43 acres, a temporary workspace easement totaling 2.06 acres, and

two additional temporary workspace easements totaling 0.06 acres.

Id. As of the date of the taking, January 12, 2018, Sell determined

that the permanent pipeline easement diminished the value of Tract

No. 20 by $1,073.00, and the total rental value of the temporary

easements was $424.00, for a total of $1,497.00. Id. at 3-4.

Because Clinton owns only a 0.9259% interest in Tract No. 20, he is

entitled to 0.9259% of $1,497.00, or $13.86 (0.009259 X $1,497.00

= $13.86).

C.   Prejudgment Interest

     The remaining defendants are also entitled to prejudgment
                                  7
COLUMBIA V. 84.53 ACRES, ET AL.                                        1:18CV9

          MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
        UNOPPOSED MOTION FOR SUMMARY JUDGMENT [DKT. NO. 1559]

interest on the amount of just compensation from the date of the

taking, January 12, 2018, to the date of the judgment, October 7,

2019. See United States v. Eltzroth, 124 F.3d 632, 638 (4th Cir.

1997) (“The date of taking ‘fixes the date as of which the land is

to be valued and the Government’s obligation to pay interest

accrues.’” (quoting United States v. Dow, 357 U.S. 17, 22 (1958))).

       No federal law, however, establishes the appropriate procedure

for determining what interest rate applies. Rather, it is left to

the Court’s discretion. See Washington Metro. Area Transit Auth. v.

One Parcel of Land in Montgomery Co., Md., 706 F.2d 1312, 1322 (4th

Cir. 1983) (“The choice of an appropriate rate of interest is a

question of fact, to be determined by the district court . . . .”).

This Court has previously observed that, “in order to make the

injured parties whole, the prejudgment interest should reflect the

injured party’s borrowing costs.” Dijkstra v. Carenbauer, No.

5:11-CV-152, 2015 WL 12750449, at *7 (N.D. W. Va. July 29, 2015)

(Bailey, J.) (quoting Zerkel v. Trinity Resources, Inc., 2013 WL

3187077, *2 (N.D. W. Va. June 20, 2013) (Stamp, J)).

       Applying    this    principle,    the   rate   at   which   prejudgment

interest is calculated should reflect the rate that best represents

the remaining defendants’ borrowing cost during the period of the

loss    of   use   of     the   moneys   owed.   In   order   to   make   this

                                         8
COLUMBIA V. 84.53 ACRES, ET AL.                                       1:18CV9

           MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
         UNOPPOSED MOTION FOR SUMMARY JUDGMENT [DKT. NO. 1559]

determination, the Court will apply the average federal interest

rate from January 2018. During that time, the federal interest

rates       for   marketable   interest-bearing   debt     averaged    2.15%.

TreasuryDirect.gov,        Average    Interest    Rates,     January     2018

https://www.treasurydirect.gov/govt/rates/pd/avg/2018/2018_01.htm

(last visited Oct. 3, 2019). Accordingly, the Court will award

prejudgment interest on the amount of just compensation, from

January 12, 2018, to October 7, 2019, to be calculated at the rate

of 2.15% per annum.

                                IV. CONCLUSION

        For the reasons discussed, finding no disputed material fact

as to the amount of just compensation owed to the remaining

defendants, the Court:

        •     GRANTS Columbia’s unopposed motion for summary judgment

              (Dkt. No. 1559); and

        •     DIRECTS Columbia to pay $20.72 to Eggleston, $6.22 to

              Curtis, and $13.86 to Clinton, plus prejudgment interest

              on these amounts at 2.15% per annum.

        It is so ORDERED.

        The Court DIRECTS the Clerk to transmit copies of this Order

to counsel of record and enter a separate judgment order in favor

of Columbia. It further DIRECTS Columbia to provide copies of both
                                 9
COLUMBIA V. 84.53 ACRES, ET AL.                              1:18CV9

           MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
         UNOPPOSED MOTION FOR SUMMARY JUDGMENT [DKT. NO. 1559]

Orders to the pro se defendants and file proof of service with the

Court.

DATED: October 7, 2019.

                                        /s/ Irene M. Keeley
                                        IRENE M. KEELEY
                                        UNITED STATES DISTRICT JUDGE




                                  10
